Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following corrected notice of allowance is issued herein to correct informalities in claims from previous notice of allowance. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Alexander Jochym. 

The following claims replaces all previous claims:

1.  (Currently Amended) A computer-implemented method for smart collaboration, the computer-implemented method comprising the steps of:
receiving, by one or more computer processors, a plurality of images, wherein each image of the plurality of images is from a different device of a plurality of devices;
combining, by one or more computer processors, the plurality of images into a single combined image;
;
receiving, by one or more computer processors, a first image from a first device of the plurality of devices; 
receiving, by one or more computer processors, a second image from a second device of the plurality of devices;
determining, by one or more computer processors, whether there is a difference between the first image, the second image, and the single combined image at a first location;
responsive to determining the first image, the second image, and the single combined image have a difference at the first location, comparing, by one or more computer processors, a difference between a timestamp of the first image and a timestamp of the second image; and
responsive to the difference being less than a threshold, combining, by one or more computer processors, the difference between the first image and the single combined image, the difference between the second image and the single combined image, in the single combined image, wherein the difference between the first image and the single combined image and the difference between the second image and the single combined image are not placed at 

2.  (Previously Presented) The computer-implemented method of claim 1, further comprising: 
responsive to the difference being greater than a threshold, combining, by one or more computer processors, the first image at the first location and the second image at the first location into the single combined image at the first location, wherein the first 

3.  (Cancelled) 

4.  (Currently Amended) The computer-implemented method of claim [[3]] 1, wherein the difference between the first image and the single combined image is surrounded by dotted lines in the single combined image and the odifference between the second image and the single combined image is surrounded by dotted lines in the single combined image.

5.  (Original) The computer-implemented method of claim 1, wherein at least one device of the plurality of devices is a digital whiteboard.

6.  (Original) The computer-implemented method of claim 1, further comprising:
receiving, by one or more computer processors, a first image from a first device of the plurality of devices;
combining, by one or more computer processors, the first image and the single combined image into a second single combined image;
transferring, by one or more computer processors, the second combined image to the plurality of devices.
7.  (Original) The computer-implemented method of claim 1, wherein each device of the plurality of devices is in a different physical location.


one or more computer readable storage media; and
program instructions stored on the one or more computer readable storage media, the program instructions comprising:
program instructions to receive a plurality of images, wherein each image of the plurality of images is from a different device of a plurality of devices;
program instructions to combine the plurality of images into a single combined image;
program instructions to transfer the single combined image to the plurality of devices;
program instructions to receive a first image from a first device of the plurality of devices;
program instructions to receive, a second image from a second device of the plurality of devices;
program instructions to determine whether there is a difference between the first image, the second image, and the single combined image at a first location;
responsive to determining the first image, the second image, and the single combined image have a difference at the first location, program instructions to compare a difference between a timestamp of the first image and a timestamp of the second image; and
responsive to the difference being less than a threshold, combine the difference between the first image and the single combined image, the difference between the second image and the single combined image, in the single placed at 

9.  (Previously Presented) The computer program product of claim 8, further comprising program instructions, stored on the one or more computer readable storage media, to:
responsive to the difference being greater than a threshold, combine the first image at the first location and the second image at the first location into the single combined image at the first location, wherein the first location is the same relative location in the first image, the second image, and the single combined image.

10.  (Cancelled) 

11.  (Currently Amended) The computer program product of claim 8, wherein the difference between the first image and the single combined image is surrounded by dotted lines in the single combined image and the odifference between the second image and the single combined image is surrounded by dotted lines in the single combined image.

12.  (Original) The computer program product of claim 8, wherein at least one device of the plurality of devices is a digital whiteboard.

13.  (Original) The computer program product of claim 8, further comprising program instructions, stored on the one or more computer readable storage media, to:

combine the first image and the single combined image into a second single combined image;
transfer the second combined image to the plurality of devices.

14.  (Original) The computer program product of claim 8, wherein each device of the plurality of devices is in a different physical location.

15.  (Currently Amended) A computer system for smart collaboration, the computer system comprising:
one or more computer processors;
one or more computer readable storage media; and
program instructions, stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising:
program instructions to combine the plurality of images into a single combined image;
program instructions to transfer the single combined image to the plurality of devices;
program instructions to receive a first image from a first device of the plurality of devices;
program instructions to receive, a second image from a second device of the plurality of devices;

responsive to determining the first image, the second image, and the single combined image have a difference at the first location, program instructions to compare a difference between a timestamp of the first image and a timestamp of the second image; and
responsive to the difference being less than a threshold, combine the difference between the first image and the single combined image, the difference between the second image and the single combined image, in the single combined image, wherein the difference between the first image and the single combined image and the difference between the second image and the single combined image are not placed at 

16.  (Previously Presented) The computer system of claim 15, further comprising program instructions, stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, to:
responsive to the difference being greater than a threshold, combine the first image at the first location and the second image at the first location into the single combined image at the first location, wherein the first location is the same relative location in the first image, the second image, and the single combined image.

17.  (Cancelled) 

difference between the first image and the single combined image is surrounded by dotted lines in the single combined image and the odifference between the second image and the single combined image is surrounded by dotted lines in the single combined image.

19.  (Original) The computer system of claim 15, wherein at least one device of the plurality of devices is a digital whiteboard.

20.  (Previously Presented) The computer system of claim 15, further comprising program instructions, stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, to:
receive a first image from a first device of the plurality of devices;
combine the first image and the single combined image into a second single combined image;
transfer the second combined image to the plurality of devices.


Allowable Subject Matter
Claims 1, 2, 4-9, 11-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1 and dependent claims thereof, none of cited prior art discloses as a whole: determining, by one or more computer processors, whether there is a difference between the first image, the second image, and the single 
Regarding independent claim 8 and dependent claims thereof, none of cited prior art discloses as a whole: program instructions to determine whether there is a difference between the first image, the second image, and the single combined image at a first location; responsive to determining the first image, the second image, and the single combined image have a difference at the first location, program instructions to compare a difference between a timestamp of the first image and a timestamp of the second image; and responsive to the difference being less than a threshold, combine the difference between the first image and the single combined image, the difference between the second image and the single combined image, in the single combined image, wherein the difference between the first image and the single combined image and the difference between the second image and the single combined image are not placed at a same location in the single combined image.
claim 15 and dependent claims thereof, none of cited prior art discloses as a whole: program instructions to determine whether there is a difference between the first image, the second image, and the single combined image at a first location; responsive to determining the first image, the second image, and the single combined image have a difference at the first location, program instructions to compare a difference between a timestamp of the first image and a timestamp of the second image; and responsive to the difference being less than a threshold, combine the difference between the first image and the single combined image, the difference between the second image and the single combined image, in the single combined image, wherein the difference between the first image and the single combined image and the difference between the second image and the single combined image are not placed at a same location in the single combined image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PEIJIE SHEN/Examiner, Art Unit 2694    

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694